        Case 9:18-cr-00046-DLC Document 40 Filed 03/16/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 18–46–M–DLC
                      Plaintiff,

        vs.                                         ORDER

  CAN WHALEY,

                      Defendant.




      Before the Court is the United States’ Unopposed Motion for Video

Testimony. (Doc. 39.) The United States requests that it be permitted to present

witness testimony via video conferencing at the final revocation hearing in this

matter currently set for March 23, 2021 at 1:30 P.M. (Id.) This includes the

testimony of Detective Ernesto Juarez and Jess Patrick. Mr. Whaley does not

object. (Id.)

      Accordingly, IT IS ORDERED that the motion (Doc. 39) is GRANTED.

The United States shall be permitted to present the testimony of Detective Ernesto

Juarez and Jess Patrick via video conferencing at the final revocation hearing in

this matter currently set for March 23, 2021 at 1:30 P.M.



                                         1
        Case 9:18-cr-00046-DLC Document 40 Filed 03/16/21 Page 2 of 2



      IT IS FURTHER ORDERED that the United States is responsible for

making all necessary video conferencing arrangements with Court staff. The

hearing will not be continued or interrupted if video conferencing arrangements are

disrupted or insufficient.

      DATED this 16th day of March, 2021.




                                         2
